Citation Nr: 9906075	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a sinus disorder 
with a deviated nasal septum.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for residuals of a left 
great toenail removal.

7.  Entitlement to assignment of a higher disability rating 
for service-connected low back strain, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to October 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that determination, the RO 
granted service connection for low back strain and assigned a 
10 percent evaluation.  The RO also denied service connection 
for tinnitus, bilateral hearing loss, a sinus disorder to 
include a deviated nasal septum, a right shoulder disorder, a 
right knee disorder, and residuals of a left great toenail 
removal.  The veteran's notice of disagreement was received 
in July 1997.  A statement of the case was issued in August 
1997.  The veteran's substantive appeal was received in 
September 1997.  The veteran attended a personal hearing 
before the RO in February 1998. 



FINDINGS OF FACT

1.  There is no medical evidence of record showing a nexus 
between tinnitus and the veteran's period of active military 
service.

2.  There is no medical diagnosis of bilateral hearing loss 
for VA purposes. 

3.  There is no medical evidence of record showing a nexus 
between any current a sinus disorder with a deviated nasal 
septum and the veteran's period of active military service.

4.  There is no medical evidence of record showing a nexus 
between current right shoulder disability and the veteran's 
period of active military service.

5.  The veteran suffers from right knee disability related to 
a right knee injury during his period of active military 
service.

6.  The veteran suffers from disability related to removal of 
the left great toenail during his period of active military 
service.

7.  The veteran's service-connected low back strain is 
manifested by no more than characteristic pain on motion and 
no more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a sinus disorder with a deviated nasal septum is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  Right knee disability was incurred in the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

6.  Residuals of left great toenail removal were incurred in 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

7.  The criteria for assignment of an evaluation in excess of 
10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a and Part 4, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claims.

The veteran contends that he currently suffers from tinnitus 
and bilateral hearing loss, and that these were incurred in 
service as a result of exposure to loud noise from jet 
aircraft and helicopters while working on the flight line.  
The veteran also contends that a sinus disorder, to include a 
deviated nasal septum, was either incurred in or aggravated 
by service, as a result of exposure to fumes, dust, and 
asbestos, again while working on the flight line.  The 
veteran contends further that he currently suffers from a 
right shoulder disorder, and that this was incurred in a 
motor vehicle accident in service.  In addition, the veteran 
contends that he currently suffers from a right knee disorder 
that was incurred in service, and from residuals of a left 
great toe removal that was performed in service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Before reaching the merits of a veteran's claim, the 
threshold question which must be answered is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

1.  Tinnitus

Service medical records noted no complaints of or treatment 
for tinnitus.  In November 1995, during a hearing 
conservation examination, the veteran denied ringing in the 
ears.  The veteran received annual audiology examinations in 
service.  None of these indicate that he made any complaints 
of tinnitus.  His separation examination report is similarly 
silent regarding complaints of tinnitus.  At his January 1997 
VA examination, the veteran gave a one year history of 
constant, bilateral tinnitus.  He described a high pitched 
ringing that was bothersome in quiet situations.  He stated 
that he worked around jet aircraft and helicopters in 
service, but that he wore ear plugs and head sets as 
recommended.  The examiner diagnosed tinnitus and stated "it 
is not related to his active military duty."

At his February 1998 personal hearing, the veteran testified 
that he was an aircraft survival equipmentman working on 
ejection seats in service, and that he worked on the flight 
line "almost every day."  He stated that since service, he 
had been working in the construction industry, and that he 
would use air guns, but that "I don't think they're that 
loud."  He denied that his job in construction would have 
caused his tinnitus.  

Because of the lack of evidence of tinnitus in service, and 
the lack of medical evidence showing a link between the 
current complaints of tinnitus and service, the Board finds 
that the veteran's claim is not well-grounded.  While the 
veteran maintains that tinnitus was incurred in service, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as medical opinion that a 
disorder is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly the veteran's claim 
of entitlement to service connection for tinnitus must be 
denied.

2.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 96 percent.  38 C.F.R. § 3.385.  

The veteran was administered annual audiological examinations 
in service.  In none of these examinations did his hearing 
meet the definition of a disability as defined above.  

On separation examination in June 1996, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
o
10
10
15
LEFT
0
0
0
0
10

The veteran's separation examination report noted that the 
veteran had mild, high-frequency hearing loss. 

On the VA authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
5
5
0
0
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

It is clear form the results of the January 1997 VA 
audiological examination that the veteran does not currently 
suffer from hearing loss disability as defined by VA 
regulations.  Without a medical diagnosis of current hearing 
loss disability, the Board is compelled to find the veteran's 
claim not well-grounded.  The Board stresses that despite the 
veteran's personal belief regarding hearing loss, there must 
be a medical diagnosis which meets the requirements of 38 
C.F.R. § 3.385 to show the existence of current hearing loss 
disability.  Without a medical diagnosis of current 
disability, a service connection claim is not well-grounded. 

3. Sinus Disorder with a Deviated Nasal Septum.

With regard to this issue, the veteran appears to claim that 
he suffers problems with breathing, frequent sinus infections 
and colds due to either a sinus problem or problems related 
to a deviated nasal septum.  The veteran has reported a 
preservice surgical procedure for repair of a deviated nasal 
septum.  It is maintained that the veteran's service exposure 
to fumes and dust either led to the development of a sinus 
problem or aggravated problems associated with the deviated 
nasal septum. 

Service medical records do document treatment on various 
occasions for post-nasal drip, viral upper respiratory 
infections, headaches in the sinus area, and a topical 
infection of the right nostril.  However, on separation 
examination in June 1996, the veteran's nose and sinuses were 
clinically evaluated as normal.  Moreover, while swollen 
inferior turbinates and redness of the mucosa were noted on 
VA examination in January 1997, there was no medical 
diagnosis of any current disorders of the nasal septum or 
sinuses.  Clinical examination of the septum did not reveal 
any obvious deviation, and no abnormality of the septum was 
reported on x-ray examination of the sinuses.  Further, 
radiological examination resulted in an impression of normal 
paranasal sinuses.  A diagnosis of history of previous septal 
deviation with reparative surgery was reported, and the 
examiner commented that the condition was not directly 
related to the veteran's active military service. 

It appears from the above that the record as it stands does 
not even include a medical diagnosis of current disability 
related to the sinuses and/or nasal septum.  At any rate, 
there is no medical evidence linking any current disorder to 
the veteran's service or showing that any preexisting 
disorder increased in severity during service.  Without 
medical evidence of causation or aggravation, the veteran's 
claim must be viewed as not well grounded.  38 U.S.C.A. 
§ 5107(a). 

4.  Right Shoulder Disability.

Service medical records noted that in January 1995, the 
veteran was diagnosed with right shoulder strain due to a 
motor vehicle accident.  At his separation examination, the 
veteran's upper extremities were noted to be normal and the 
veteran denied a painful or "trick" shoulder.  At his 
January 1997 VA examination, the veteran complained of a one 
year history of right shoulder pain, constant in nature, 
exacerbated with abduction of the shoulder.  The examiner's 
diagnosis was "right shoulder pain related to inflammation 
in the trapezius muscle.  No evidence of right shoulder 
pathology is detected on physical examination.  This 
condition is not directly related to the veteran's military 
service."

The veteran's right shoulder was re-examined in April 1997.  
On this occasion an X-ray of the shoulder was taken, and was 
determined to be within normal limits.  The final diagnosis 
was again "right shoulder pain related to inflammation in 
the trapezius muscle.  No evidence of right shoulder 
pathology is detected on physical examination or x-ray.  This 
condition is not directly related to the veteran's military 
service."

At his personal hearing, the veteran testified that he 
injured his right shoulder in a motor vehicle accident in 
service.  He said that since the accident, his right shoulder 
has been sore, tender, numb, and weak, with a burning 
sensation "not very often."  

Based on the record, it would appear that the inservice 
injury was acute in nature and resolved by the time of the 
veteran's separation from service without leaving any 
residual disability.  There is no medical evidence of a 
continuity of symptoms from the time of the January 1995 
injury to show a link to the inservice injury.  While it 
appears that the veteran does currently suffer some pain 
associated with the right shoulder, the VA examiner, after 
two examinations, has indicated his belief that the veteran's 
current right shoulder pain is not related to service.  
Because of the lack of a medical opinion that the current 
disorder is related to service, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder is not well grounded and must be 
denied.  The only evidence that tends to show that right 
shoulder pain is related to service comes from the veteran.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as medical opinion 
that a disorder is related to service.  Espiritu, 2 Vet. App. 
at 495.  Accordingly the veteran's claim of entitlement to 
service connection for a right shoulder disorder must be 
denied.

5.  Right Knee Disability.

Service medical records noted an assessment of right knee 
pain in November 1990.  Upon separation, the veteran denied a 
history of "trick" or locked knee and his separation 
examination report noted that his lower extremities were 
normal.  

The veteran underwent a VA examination in April 1997.  The 
examiner diagnosed right knee pain related to a previous knee 
injury, and stated further that "this condition is directly 
related to an injury the patient sustained while serving in 
the military."  At his personal hearing, the veteran 
maintained that his knee problems have persevered since 
service, with "popping" and stiffness in cold weather.  He 
indicated that he did not seek regular treatment in service 
because he liked his occupation and feared being assigned to 
a different one.

The record thus includes a medical diagnosis of current 
disability of the right knee.  Moreover, there is medical 
evidence of a link to service in the form of the VA 
examiner's comment.  The claim is therefore well grounded.  
Further, in view of the VA examiner's opinion, and the lack 
of any opposing medical opinion, the Board finds that the 
evidence supports the veteran's claim.  Accordingly, service 
connection for right knee disability is established.  

6.  Left Great Toenail Removal. 

Service medical records indicate that in August 1994, due to 
recurrent  ingrown toenails, the veteran's left great toenail 
was sharply excised.  In February 1996, he underwent a total 
great left toenail removal.  Upon separation, the veteran 
reported a history of foot trouble, identified as "right 
[sic] great toe deformed."  The separation examination 
report noted no abnormality of the lower extremities.  

The January 1997 VA examination report noted that the 
veteran's left big toe revealed loss of the toenail, with no 
inflammation, tenderness or infection detected.  The 
examiner's diagnosis was "recurrent ingrown toenail with 
injury to the growth plate.  He commented that this condition 
is directly related to the treatment that he received" in 
service.  

Just as with the right knee issue, the record before the 
Board includes a medical diagnosis of current disability 
involving the left great toe and medical evidence suggesting 
a nexus to the inservice removal of the toenail.  The claim 
is therefore well grounded.  Further, the medical opinion 
regarding the link to service is not contradicted by any 
other evidence of record.  Accordingly, the Board finds that 
the evidence supports the veteran's claim.  Service 
connection is therefore warranted for residuals of a left 
great toenail removal.  

B.  Increased Rating Claim-Low Back Strain. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. 

Service connection for low back strain was granted by the RO 
in June 1997, and a 10 percent evaluation was assigned, 
effective October 1996.  The veteran disagrees with this 
initial assignment of a disability rating.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The RO's 
decision was based in part on service medical records that 
noted diagnoses of low back strain on two occasions following 
motor vehicle accidents in March and October 1995, treatment 
for lumbar back strain due to lifting, and a history of low 
back pain reported at separation.  

The RO's decision was also based on a January 1997 VA 
examination report that noted no fixed deformity or postural 
abnormality.  The musculature of the back was within normal 
limits, flexion was to 90 degrees, extension was to 30 
degrees, lateral flexion was to 35 degrees bilaterally, and 
rotation was to 45 degrees to the left and 40 degrees to the 
right.  There was no objective evidence of pain on motion.  
Sensory examination of the veteran was normal, there was no 
evidence of motor weakness, deep tendon reflexes were within 
normal limits, Babinski's sign was negative and no clonus was 
detected.  X-rays of the lower back were noted to be within 
normal limits.  The examiner's diagnosis was "lower back 
pain functional in origin.  No evidence of bony abnormality 
detected on lumbosacral X-ray."

VA outpatient treatment records from October 1997 noted that 
the veteran complained of worsening of chronic back pain.  He 
was observed to move slowly.  No scoliosis or back deformity 
was noted, he had slight "stiffness to palpation" over the 
left paraspinous muscles, there were no lower leg 
fasciculations, and he had normal deep tendon reflexes in the 
knees and ankles.  Motor strength in the lower extremity 
muscle groups was 5/5, and range of motion of the spine was 
described as normal.  The treating physician's impression was 
chronic muscle strain.

At his personal hearing, the veteran testified that he 
suffered from a constant, dull ache in the lower back, muscle 
spasm "three or four times a week . . . mostly when I sit 
for long periods of time," weakness, and difficulty moving, 
as well as occasional pain shooting down his legs.  He stated 
that he wore a back brace.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. §4.71a, Diagnostic Code (DC) 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is warranted for characteristic pain on motion.  
In view of the medical findings from the VA examination, it 
appears that the veteran suffers no more than such 
characteristic pain on motion.  While he has complained of 
muscle spasm, there was no such finding on VA examinations in 
January 1997, and October 1997 outpatient records did not 
reveal such symptomatology.  The Board finds that the 
preponderance of the medical evidence is against an 
evaluation in excess of 10 percent for low back strain under 
Diagnostic Code 5295. 

Also for consideration is DC 5292, which contemplates a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine, and a 10 percent evaluation for slight 
limitation of motion.  However, while VA examination in 
January 1997 showed rotation to the right to be 5 degrees 
less than to the left, October 1997 outpatient reports show 
that range of motion was described as normal.  Under the 
circumstances, the Board finds that any loss of range of 
motion is no more than slight.  Slight limitation of motion 
of the lumbar spine does not afford a basis for a rating in 
excess of 10 percent under DC 5292.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In this 
regard, the veteran has complained of weakness  and 
difficulty moving.  However, VA examination reported no pain 
on motion.  Under the circumstances, the Board believes that 
the record does not provide a basis for finding that there is 
additional functional loss due to pain, weakness, fatigue, 
and incoordination, including during flare-ups, to warrant a 
rating in excess of the current 10 percent. 

In reviewing the veteran's low back strain claim, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to allow for favorable 
resolution of this issue.  

Conclusion

With regard to the veteran's service connection claims based 
on tinnitus, bilateral hearing loss, a sinus disorder with a 
deviated nasal septum and right shoulder disability, the 
Board emphasizes that in order to establish well grounded 
service connection claims, there must be a medical diagnosis 
of current disability and medical evidence of a link between 
such current disability and service.  The Board views the 
discussion in the foregoing decision as to each of these 
issues sufficient to inform the veteran and his 
representative of the requirements for well grounding these 
claims.  Robinette v. Brown, 8 Vet.App. 69 (1995).

With regard to the claim for a higher rating for the 
veteran's service-connected low back strain, while the 
evidence is against entitlement to a rating in excess of the 
current 10 percent at this time, the veteran may always 
advance a claim for an increased rating should the severity 
of this disability increase in the future. 



ORDER

The veteran's claims of entitlement to service connection for 
tinnitus, for bilateral hearing loss, for a sinus disorder 
with a deviated nasal septum, and for right shoulder 
disability are not well-grounded.  Entitlement to assignment 
of a disability rating in excess of 10 percent for service-
connected low back stain is not warranted.  To this extent, 
the appeal is denied. 

Entitlement to service connection for right knee disability 
is warranted.  Entitlement to service connection for 
residuals of left great toenail removal is warranted.  To 
this extent, the appeal is granted.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

